EXECUTION COPY


FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT




This FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of September 6, 2017, is by and among SOUTH JERSEY INDUSTRIES, INC., a
New Jersey corporation (the “Borrower”), MORGAN STANLEY BANK, N.A. (currently
the sole Lender (as defined below) and MORGAN STANLEY SENIOR FUNDING, INC., a
Delaware corporation, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).




W I T N E S S E T H


WHEREAS, the Borrower, several banks and other financial institutions from time
to time party thereto (the “Lenders”) and the Administrative Agent are parties
to that certain 364-Day Revolving Credit Agreement dated as of September 7, 2016
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”);


WHEREAS, the Borrower has sent written notice to the Administrative Agent in
accordance with Section 2.18(a) of the Credit Agreement whereby it requested an
extension of the Stated Termination Date for two 364-day periods to September 7,
2019;


WHEREAS, the Lenders are willing to so extend the Stated Termination Date; and


WHEREAS, the Borrower, the Lenders and the Administrative Agent have also agreed
to make certain amendment to the Credit Agreement as hereinafter set forth.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    Amendment to Definitions in Article I. The following definitions set
forth in Section 1.01 of the Credit Agreement are hereby amended and restated in
their entirety to read as follows:


“Change in Control” means the occurrence of either of the following: (a) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d‑3 under the
Exchange Act) of less than 30% of the Borrower’s then outstanding common stock
either (i) acquires shares of common stock of the Borrower in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding common stock of
the Borrower, or (ii) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Borrower or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 30% of the then outstanding voting securities of the
Borrower; or (b) a majority of the directors of the board of directors of the
Borrower fail to consist of Continuing Directors.


“Permitted Indebtedness” means any of the following:
(a)    Indebtedness of the Borrower under (i) the Wells Fargo Revolving Credit
Facility, and (ii) each of the JPMorgan Reimbursement Agreements relating to the
Bonds;


(b)    Indebtedness under the Bank of America Credit Agreement;


(c)    Indebtedness under this Agreement;


(d)    Indebtedness (other than the type described in clause (e) below) of the
Borrower and its Subsidiaries (other than South Jersey Gas) so long as before
and immediately after the incurrence of such Indebtedness, the Borrower is in
compliance with Section 6.04;


(e)    Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness;


(f)    Indebtedness of South Jersey Gas, under: (i) that certain Five-Year
Revolving Credit Agreement, dated as of August 14, 2017, among South Jersey Gas,
the lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent on behalf of said lenders (as such agreement is amended
from time to time, the “SJG Credit Agreement”); (ii) that certain Term Loan
Credit Agreement, dated as of January 26, 2017, among South Jersey Gas, the
lenders party thereto, and PNC Bank, National Association, as administrative
agent on behalf of said lenders, as such agreement may be amended from time to
time; and (iii) indebtedness under South Jersey Gas’s $200,000,000 commercial
paper program;


(g)    Indebtedness of South Jersey Gas under the First Mortgage Notes (as
defined in the SJG Credit Agreement) existing as of the Closing Date, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, South Jersey Gas is in compliance with Section
6.04 of the SJG Credit Agreement;


(h)    Indebtedness (other than the type described in clause (h) below) of South
Jersey Gas, so long as before and immediately after the incurrence of such
Indebtedness, South Jersey Gas is in compliance with Section 6.04 of the SJG
Credit Agreement;


(i)    Indebtedness of South Jersey Gas under Hedging Obligations covering a
notional amount not to exceed the face amount of such outstanding Indebtedness;
and


(j)    Permitted Commodity Hedging Obligations.


“Permitted Investments” means, any of (a) with respect to the Borrower or any
Subsidiary, any Investment or Acquisition, or any expenditure or any incurrence
of any liability to make any expenditure for an Investment or Acquisition, other
than (i) any Investment or Acquisition the result of which would be to change
substantially the nature of the business of the Borrower and its Subsidiaries,
considered as a whole, as of the date of this Agreement, and reasonable
extensions thereof, (ii) any Investment that is in the nature of a hostile or
contested Acquisition, and (iii) any Investment that would result in a Default
or Event of Default, (b) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (c) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (d) certificates of deposit or money market deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating in the “A” category or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
deposit and $10,000,000 for any one such bank, or (e) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder; provided
that, notwithstanding the foregoing, so long as the definition of “Permitted
Investment” in the Bank of America Credit Agreement is more restrictive than the
foregoing definition, then such definition of “Permitted Investment” in the Bank
of America Credit Agreement shall be deemed automatically incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis.


“Stated Termination Date” means September 7, 2019.


“Wells Fargo Revolving Credit Facility” means that certain Five-Year Revolving
Credit Agreement, dated as of August 7, 2017, among the Borrower, the lenders
referred to therein and Wells Fargo Bank, National Association, as
administrative agent, as such agreement may be amended from time to time.


1.2    Additional Definitions added in Article I. The following definitions are
added in alphabetical order in Section 1.01 of the Credit Agreement to their
entirety to read as follows:


“Acquisition” means any transaction or series of related transactions by which
the Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.


“Bank of America Credit Agreement” means that certain Term Loan Credit Agreement
dated as of October 28, 2015 among the Borrower, Bank of America, N.A., as
administrative agent, and the other financial institutions party thereto, as
such agreement is amended from time to time.


“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.


1.3    Amendments to Section 1.03. Section 1.03 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


SECTION 1.03    Accounting Terms and Determinations.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
6.03, except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.


(b)    Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).


(c)    Unless otherwise expressly provided herein, (i) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(ii) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.


1.4    Amendments to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


SECTION 6.04
Financial Covenants.



So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a Consolidated basis to
Consolidated Total Capitalization of not more than 0.70 to 1.0; provided that,
notwithstanding the foregoing, so long as the maximum ratio of Indebtedness of
the Borrower and its Subsidiaries on a Consolidated basis to Consolidated Total
Capitalization as provided in Section 6.04 of the Bank of America Credit
Agreement (or other corresponding section as subsequently amended or modified)
is less than the maximum ratio of Indebtedness of the Borrower and its
Subsidiaries on a Consolidated basis to Consolidated Total Capitalization as
provided in this Section 6.04, then such ratio in the Bank of America Credit
Agreement shall be deemed automatically incorporated by reference in this
Agreement as if set forth fully herein, mutatis mutandis.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective on the date
hereof upon the Administrative Agent receiving the following:


(a)    a copy of this Amendment duly executed by the Borrower, the Lenders and
the Administrative Agent;


(b)    a secretary’s certificate in form and substance substantially similar to
the certificate delivered pursuant to Section 4.01(b) of the Credit Agreement;
provided, however that a bringdown certification of the various deliverables
attached thereto shall be acceptable so long as no changes to such documents
have been made;


(c)    a certificate of good standing for the Borrower, dated on or immediately
prior to the date hereof, from the Secretary of State of the State of New
Jersey;


(d)    updated UCC lien search results in form and substance reasonably
satisfactory to the Administrative Agent; and


(e)    a legal opinion of Cozen O’Connor, counsel to the Borrower, with respect
to this Amendment reasonably acceptable to the Administrative Agent and the
Lenders.


        
ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of the Borrower. The Borrower represents
and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.


(d)    The representations and warranties set forth in Article V of the Credit
Agreement and in any other Loan Document are true and correct as of the date
hereof (with all applicable materiality standards and except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Obligations. The Credit Agreement and each of the other
Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and the Borrower hereby ratifies the
Credit Agreement and each other Loan Document to which the Borrower is a party
and acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Loan Documents applicable to it and (b) that it is
responsible for the observance and full performance of its Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Borrower agrees to promptly take such action,
upon the request of the Administrative Agent, as is reasonably necessary to
carry out the intent of this Amendment.


3.7    Entirety. This Amendment, together with the other Loan Documents, embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.


3.9    No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Submission to Jurisdiction; Waivers; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.13 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


3.14    No Waivers. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






IN WITNESS WHEREOF the parties hereto have caused this First Amendment to
364-Day Revolving Credit Agreement to be duly executed on the date first above
written.


BORROWER:            SOUTH JERSEY INDUSTRIES, INC.




By:        /s/ Ann T. Anthony        
Name: Ann T. Anthony
Title: Vice President and Treasurer














ADMINISTRATIVE AGENT:
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent





By:        /s/ Michael King            
Name: Michael King
Title: Vice President



LENDER:
MORGAN STANLEY BANK, NA., as a Lender





By:        /s/ Michael King            
Name: Michael King
Title: Authorized Signatory


RBUSIS/LEGAL\32271197\2

